 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take certain affitmative action to remedy the unfairlaborpractices and otherwise effectuate the policiesof the Act.Because other em-ployers in'addition to those named,inthe complaint were involved in the instant vio-lations; a broad order is required to prevent a continuance or recurrence of such:violations.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Thefollowing employers are employers engaged in commerce within themeaning ofthe Act: Friden, Novelty, U.S. Steel,Seagram,Socony,Gimbels, Ameri-can, NBC,Lennen,Troster,Weedon,and Nielsen.2.TheRespondent is a labor organization within the meaningof the Act.3.By inducing and encouraging employees of the employers named in paragraph1,above, other than Friden, to engage in strikes or refusals in the course of theiremployment,to perform services, and by threatening,coercing,or restraining saidemployers,in each case with an object of forcing or requiring these employers tocease doing businesswith Friden,the Respondent has engaged in unfair labor prac-tices within the meaning of Section8(b) (4) (i)and (ii) (B) of the Act.4.The aforesaidunfair labor practices having occurred in connectionwith theoperations of the employers named in paragraph 1, as set forth above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication lAltex Manufacturing Co., Inc., Artex Corp.,&Metal Masters,Inc.,Division of Arnold Altex Aluminum Co.andShopmen'sLocalUnion No. 780 of the International Association ofBridge,Structural and Ornamental Iron Workers, AFL-CIO.Case No. 11-CA-1740.November 22, 1961DECISION AND ORDEROn August 2,1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding, that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning] .The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.134 NLRB No. 69. ALTEX MANUFACTURING CO., INC., ETC.615ORDERThe Board, adopts the Recommendations of the Trial,Examiner withthe following modifications : (1) that the final clause in provision 1(b)beginning "except to the extent that" to the end of the sentence bedeleted, and a like deletion be made in the corresponding provision ofthe notice; and (2) that provision 2(c) read: "Notify the RegionalDirector for the Eleventh Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith."'' In the notice attached to the Intermediate Report as Appendix. the words "Decisionand Oider" are hereby substituted for the words "The Recommendations of a TrialExaminer " In the event that this Ordei is enforced by a decree of a United States Courtof Appeals, there shall be substituted for the wol ds "Pursuant to a Decision and Order"the words "Pursuant to it Decree of the United States Court of Appeals,Enforcing anOrder "INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard in Charleston, South Carolina, on June 13, 1961, upon acomplaint by the General Counsel and answer by Altex Manufacturing Co., Inc.,Artex Corp., & Metal Masters, Inc., Division of Arnold Altex Aluminum Co., hereincalled Respondent.The complaint alleges that on January 28, 1960, the Respondent and Shopmen'sLocal Union No. 780 of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, herein called the Union, the duly authorizedbargaining agent, executed a written contract for the period from December 1, 1959,to June 30, 1960; it is alleged that on January 28, 1960, the parties reached agreementon all sections of a contract except wages and employer insurance contributions andagreed that negotiations thereafter would be limited to the latter matters; it is furtheralleged that negotiations continued after June 30, 1960,on the aforesaid limited sub-jectswith the parties understanding that all terms of the written contract wouldcontinue until an agreement was reached on wages and employer insurance contribu-tionsThe complaint alleges that since January 10, 1961, Respondent has refusedto bargain in good faith and has reneged on its aforesaid oral agreement and hasproposed extensive contract changes for the first time in the negotiations.Theaforesaid conduct is alleged to be violative of Section 8(a)(1) and (5) of the Act.In its answer Respondent denies the commission of unfair labor practices.All parties participated fully in the hearing.At the conclusion of the case theGeneral Counsel made oral argument.Respondent waived oral argument but fileda brief with the Trial Examiner.Upon the entire record and my observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE COMPANYRespondent consists of duly organized corporations engaged in the fabrication ofaluminum windows and curtain walls with an office and plant in Summerville, SouthCarolina, which is the operation involved herein.During the past 12 months, arepresentative period, Respondent purchased and shipped directly to its Summervilleplant from points outside South Carolina raw materials and supplies valued in excessof $50,000.During the same period, Respondent sold and shipped from its Sum-merville plant finished products valued in excess of $50,000 directly to points outsideSouth CarolinaRespondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONThe Unionis a labor organization within the meaning of Section2(5) of the Act- 1616DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe parties had been in contractual relations at the Summerville plant since 1955.The principal representative of the Company in dealing with the Union on laborrelations matters, including the negotiations of contracts for the Summerville opera-tion,was K. F. Beauchene.'The union representative was J. W. Rutherford, aninternational representative of the Union who serviced the local union.Rutherford'sheadquarters were in St. Louis, the same being the site of the International Union'soffices.As far as appears the relationship between Beauchene and Rutherford wascordial and friendly and ready accessibility between them was characteristic.Past contracts of the parties that are in evidence are for 1-year periods: Decem-ber 1, 1957, to November 30, 1958; December 1, 1958, to November 30, 1959. Themost recent written and executed contract is for a 7-month period, December 1, 1959,to June 30, 1960.An unexecuted and disputed contract is for the period July 1,1960, to June 30, 1961.A perusal of the above-mentioned documents reveals that they are printed, form-type instruments, with blank spaces for appropriate insertions such as the name ofthe Company, the particular number of the local union, the location of the particularcompany, dates, and related matters.Many of the provisions are standardized al-though there are important provisions, such as classifications and wage rates andsimilar items that are obviously customized to the particular company and its em-ployees involved.The customized items generally appear in typewritten form asdistinguished from the printed standard paragraphs.All the contracts provide for"Approval As To Form" by the International Union, with space for signature of anInternational official thereon.Section 2 of the contracts is a carefully drawn para-graph delineating the relationship of the International Union to the contract.From the foregoing factors and others it is apparent that over the years the con-tract documents between the parties originated and were furnished by the Union.The detailed 27-page contracts attest to the importance attached to the written instru-ment and to an effort to have the basic understandings, rights, and obligations of theparties in precise written form. In short, while there is evidence that the relationshipbetween Beauchene and Rutherford was friendly and somewhat informal, the Union,certainly, and also the Company, were careful to embody the terms and conditions ofthe basic relationship in carefully worded written contracts.Beauchene testified that the parties had always negotiated their contracts from aproposal submitted by the Union.At another point the witness stated that he hadnever negotiated a contract without a written proposal from the Union.On cross-examination Beauchene reiterated the foregoing and stated that in dealing with theUnion for 11 years it had always submitted an initial written proposal?He statedthat in years when there had been relatively few or minor changes in the contractfrom the contract of the preceding year or when there had been no changes theUnion had submitted a written contract proposal.The contracts in evidence in theinstant case are all separate instruments.Although these contracts are by theirterms automatically renewable for an additional year absent notice, the parties didnot operate for the succeeding year on the basis of the automatically renewed con-tract,with addenda or amendments to one or two sections, but executed a new con-tract on the standardized form previously described.This evidence, including thefact that the form of the contracts indicates that the Union was the source of thedocument, tends to be consistent with Beauchene's aforedescribed testimony.In connection with the foregoing, as I shall explain in more detail at a later pointin this report, I am persuaded that Beauchene in his own mind in testifying that hehad always negotiated from a written union contract proposal was referring to thefact that before any final agreement between the parties was consummated and exe-cuted there had always been a written contract document prepared and submittedby the Union. The evidence in this case regarding the relationship between Beaucheneand Rutherford persuades me that they did have the practice of discussing and bar-gaining about prospective contract provisions before submission of a contract docu-ment.They were both familiar with the basic contract that had been used over aperiod of years.As Beauchene testified, in referring to the conversations between'Beauchene is vice president of Arnold Altex Aluminum Co ; vice president of MetalMasters, Inc ; vice president of Altex Manufacturing Co, Inc ; and president of theArtex Corp.Beauchene testified that Arnold Altex Aluminum Co is the parent of theother subsidiarycompanieswhose plants are located in Summerville.2In additionto the relationship at the Summerville plant Beauchene apparently knewand had had dealings with Rutherford and the Union at other locations. ALTEX MANUFACTURING CO., INC., ETC.617himself and Rutherford on various proposed contract items after the June 30, 1960,contract had expired,and before there was any written proposal submitted,"I feltthat we were in there talking terms of a new contract,like we always were."Based on the testimony of Beauchene and not controverted by Rutherford andin fact essentially confirmed by the latter,I also find that it was not unusual in thepast for the parties to continue to abide by the terms of an expired contract duringthe period when they were negotiating for a new contract.3Such a procedure isnot unusual and is a reasonablemodus vivendi.Itwould be unusual and perhapsillegal for an employer to cut the wages of employees immediately after a contracthad expired and during negotiations on a new contract.The same observation mightbe applicablewithrespect to other terms and conditions of employment embodied inan expired contract during aperiod of temporaryhiatus.4B.The events of1960and1961The 1959 contract expired by its terms on November 30, 1959.The record doesnot show what communications passed between the parties during the latter part of1959 but since the contract was not automatically renewed apparently one or bothparties gave notice of termination.Thereis no evidence regarding the negotiationsbetween the parties for a new contract except for a meeting on January 12, 1960, andcertain incidents on January 27 and 28, 1960.Details regarding the January 12 meeting are of a rather limited nature andappear in the record somewhat indirectly.From a synthesis of the testimony ofRutherford and Beauchene I reconstruct the picture as follows:5Notice of termi-nation of the contract expiring November 30, 1959, was apparently given by theUnion.Although there is no direct evidence on the foregoing point it appears,as we shall see, that the Company was satisfied with the existing contract and insubsequent contract negotiations proposed that the new contract continue for anadditional year without change in rates. It is therefore reasonable to conclude,as I do, that the Union had given the notice of contract termination since it is alsoa reasonable inference that the Union hoped to improve for the ensuing year thewages and other conditions of employment of its members. If the Union's originalposition had- been the same as the Company's, i.e., to sign a new contract with thesame terms as the expired contract and without rate improvements,the need ofnegotiations would have been minimal and there would have been no reason forthe compromise 7-month contract that eventually resulted.Rutherford testified that on January 27, 1960, he received a telephone call fromMoore, president of the local union.6Rutherford had previously sent completedcontract forms to Moore in order that Moore could present them to Beauchene forthe latter's signature.The terms of the contracts reflected what Rutherford stateswere the terms agreed upon by the parties on January 12, including a durationperiod of December 1, 1959, to June 30,1960.Moore informed Rutherford onJanuary 27 that when Moore had presented the contract to Beauchene,the latterhad refused to sign, without giving a reason for his refusal.Rutherford then madea long-distance call to Beauchene on January 28 and asked himwhy hehad refusedto sign the contract.Beauchene said that"the best he remembered it was supposedto have been a one-year agreement";he said he wanted a 1-year contract fromDecember 1, 1959, to November 30, 1960,and that he did not want to negotiate"anything else in this agreement;Iwant a full year agreement."Rutherford thensaid to Beauchene that when they had negotiated on January 12 and the Companyhad wanted to give no increase in wage rates in the new contract,the Union hadcounter-proposed that the contract run only to June 30,1960, to which the Company8 For instance,the 1959 contract expired by its terms on November 30, 1959 ; theparties agreed upon the terms of a new contract in January 1960 and executed the con-tract on January 28, 1960, retroactive and effective as of December 1, 1959. It is quiteapparent that the parties continued to operate under the provisions of the expired contractfrom the date of its expiration to the date of execution of the new contractThe questionof what the situation was after June 30, 1960,is discussed hereinafter since-it is partof the issue in the case and is not properly placed as "background "'No attempt is made to deal with some possible legal points that might be raised re-garding such circumstances,particularly possible distinctions between provisions accruingto the Union under a contract and provisions that were primarily the conditions of em-ployment of the employees themselves.I am simply stating what would be usual andcustomary in most situations of a comparable typeThere were only two witnesses who testified in the instant hearing.The GeneralCounsel called Rutherford and the-Respondent called Beauchene"All the following testimony is Rutherford's '618DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad agreed.After being thus reminded on January 28, Beauchene then said toRutherford,during the telephone conversation,that he would agree to sign the con-tract with the June 30,1960,termination date "providing I don'thave to negotiateanything else except monetary issues . . . providing come June 30th negotiationsup to or thereafter,ifwe have to run over the expiration date, we will not have tonegotiate anything but wages or monetary issues."Rutherford said he would callunion headquarters and if he did not call Beauchene within the hour"then it is okay."Apparently Rutherford did not call Beauchene thereafter and that day Beauchenesigned the contract and gave it to Moore.Before considering Beauchene's testimony regarding the January 28 telephone con-versation,itwill be noted that Rutherford in his testimony aforedescribed does notassert or imply that Beauchene had been acting in bad faith.There was an oralunderstanding reached on January 12 regarding the duration of the contract.Beau-Ichene's recollection on January 27 and 28, at least initially,was different from thatof Rutherford.When Rutherford gave his version to Beauchene the latter eitherimpliedly agreed that his own recollection had been faulty or, in any event,agreedto accept the contract with the termination to which Rutherford said they had pre-viously agreed.This aspect illustrates that even on such an important matter as theoral agreement on the duration of a contract there was the fallibility perhaps inherentin all oral understandings notwithstanding the good faith of the participants. Itfurther illustrates that to the parties it was the written contract that was the salientfactor and that until whatever oral agreement was arrived at had been placed downin black and white the agreement had not been finalized.This was true on Beau--,chene's part and it was certainly true of Rutherford who was not content to operateon the basis of an oral agreement but took special efforts to see that the written con-tract was signed by Beauchene.Beauchene testified that on January 13, 1960, the parties had agreed on a 1-yearcontract,December 1, 1959, to November 30, 1960, with a provision for reopeningThe contract on wages on June 30, 1960. He testified that the contract presented tohim by Moore on January 27 for his signature was a 7-month contract with an expira-tion date of June 30, 1960. Beauchene said he refused to sign the contract and whenasked whether he told Moore his reason for refusal,he said, "I sure did."Moore told-Beauchene that he would get in touch with Rutherford.The following day Ruther-ford called Beauchene and asked him why he would not sign the contractBeau-chene replied that it was obvious that the contract presented did not conform towhat had been agreed upon since they had agreed to a 1-year contract,with a wagereopener after 6 months when the financial picture of the Company for the first 6months would be known.Rutherford replied that he had had a rough time sellinghis people on the idea of continuing to work without an increase and the only waythe International would agree to sign was on the terms presented,with a June 30termination.Rutherford told Beauchene again that he had worked hard for him ingetting his people to go along with-a contract containing no wage increase andBeauchene should sign the contract as a favor to him.Afterconsiderable discussionalong these lines Beauchene agreed to sign.He testified that he made no conditionor agreements in connection therewith and felt that the contract spoke for itself.In resolving the conflict between the testimony of Rutherford and Beauchene Ihave not credited or rejected entirely the testimony of either witness. I have alsodrawn from various portions of credited testimony and, from the evidence as a wholecertain inferences that to me appear fair and reasonable.The following findings arethe result of a synthesis of credited testimony by the two witnesses.While the actualconversation on January 28 is of paramount importance the credibility resolutionthereonmust involve careful consideration and reconstruction of what occurredon January 12 or 13?I have stated my reasons for believing that the Union gave notice of terminationunder the provisions of the contract expiring in November 1659. In the ensuingcontract negotiations I believe that the Union proposed improvements in the contract,including such monetary matters as wages.The Company's position was that thecontract for the ensuing year should maintain the same rates as its predecessor.Although it may have been the Company'soriginal proposal,I believe that in thecourse of bargaining and on January 12 the Company, in response to union urging for'some monetary improvements,then,stilladhering to its basic position,proposed a1-year contract at existing rates but with a wage reopener provision at the end of 67 As we have seen, Rutherford stated that the last negotiating session was January 12Beauchene was somewhat less affirmative as to the date but he believed it was January 13Whether the meeting was the 12th or 13th I do not consider determinativeRather thanvefer to both dates I-shall use the' date of January 12 ALTEX MANUFACTURING CO., INC., ETC.619months, on June 30,1960,at which time the question of a wage increase could bereexamined.The Union,asRutherford characterized it, counterproposed a June30, 1960, termination date for the contract.In other words,as the evidence showsand as might be presumed in the circumstances,the Union was not happy about notbeing able to secure a wage increase.In order to make the best of the situation theUnion agreed to go along with a contract embodying no rate increases but onlyuntil June 30, 1960, instead of November 30, 1960.Thus the Union would securea June termination date, a more favorable period for contract negotiation thanNovember from the union standpoint,as both Rutherford and Beauchene testified.Also, a June termination date as distinguished from a June reopener date would prob-ably remove the no-strike clause of the contract as a factor in the June negotiations.Althoughthe foregoing is my finding as to the facts I am also of the opinion thatthere was an honest misunderstanding on Beauchene's part as to what had been theultimate agreement.Unless the parties had been precise on January 12 in summing.up exactly what they each understood was the final understanding it is not unlikelythat the delineating of a June 30 reopening date was blurred with a June 30 termina-tion date since in either event negotiations on wages would presumably occur onJune 30 and until June 30 the terms of the contract would be firm.Along the samelines it may have been that the Union believed that the Company had agreed totheir counterproposal whereas the words used on the actions may have been equiv-ocal or intended to be otherwise than as understood by the Union.In the foregoing connection I do not believe that if Beauchene had actually under-stood on January 27 that 2 weeks previous he had clearly agreed to a June 30 ter-,mination he would have completely denied that fact.If he knew that he had pre-viously agreed and had,on January 27, decided to change his position,it appearsmore reasonable to suppose that he would have used some excuse such as a lack ofapproval of the board of directors or a frank statement to Rutherford that uponreconsideration he had recalled certain factors that made it impossible to go alongwith the June 30 termination.Further, if it was a case of clear repudiation it wouldevince a definite position against the June 30 termination and one not so easilychanged on the following day when Beauchene expressly agreed to the terms of thecontract.The same reasoning is applicable to the other side of the coin.If Beau-chene knew with certainty that the parties had definitely agreed on January 12 to a1-year contract with a wage reopener, I am doubtful that on January 28, purely asa favor to Rutherford,Beauchene would have agreed to change the agreement to a7-month contract,particularly since he knew or believed,as he testified,that a Junetermination date conferred distinct advantages on the Union for purposes ofsubsequent negotiation.After Beauchene on January 27 refused to sign the contract because he did notbelieve it conformed to the January 12 understanding of the parties, Rutherfordcalled him the following day.When Beauchene reiterated thattheyhad agreed to a1-year contract with a wage reopener I find that Rutherford did seek to remind himthat there had in fact been a union counterproposal for a July 30 termination dateand that the parties had agreed to this.Either because Beauchene then recalledsuch to have been the fact or because there was a reasonable doubt in his mind re-garding the accuracy of his own initial recollection he did agree to sign the contracton January 28 as submitted.Ibelieve considerable discussion occurred before,Beauchene thus agreed since he probably still entertained some doubts on the matter.In the course of the discussion I believe that Rutherford may have used as an addi-tional argument the fact that the Union was still agreeing to go along without-an in-crease during the contract,that this had been a hard proposition for Rutherford tosell to his people,and that Beauchene should sign the contract as submitted.When Beauchene on January 28 agreed to sign the contract it was under the cir-cumstances aforedescribed.His original goal on January 12 had been a 1-yearcontract with no rate increases.The basic objective of stabilized and fixed contractconditions for a year was never completely abandoned.Itwas modified to somedegree by the proposed 1-year contract with reopening in June limited to wages.The ultimate form of the contract was reached under circumstances that reflectagreement but less than whole-hearted agreement with the idea of a June 30 ter-mination.As explained,this reluctant agreement resulted from the lack of com-plete conviction even on January 28, on Beauchene's part, that the June 30 termina-tion reflected accurately the parties'earlier discussion or that,in any event, it wasdesirable to face the prospect of new contract negotiations on the entire contractwithin 6 months rather than at the end of a year.Under these circumstances I findit credible that Beauchene on January 28 sought to preserve as much of his basicobjective(fixed contract conditions for 1 year except as to wages)as possible whilestill going along with the June 30 termination.For this reason and because-of other 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors I credit Rutherford's testimony on cross-examination that on January 28Beauchene said, "All right, I will sign it, Jim, I will agree to it as it is, providingcome June 30th negotiations up to or thereafter, if we have to run over the ex-piration date, we will not have to negotiate anything but wages or monetary issues." aAs I view the foregoing credited testimony as to what Beauchene said on Janu-ary 28, the focus of the latter's intent was to preserve as much of his basic positionaswas possible.If he did not emerge with a contract from December 1959 toNovember 1960, with a June 30 reopening limited to monetary matters, his state-ment to Rutherford on January 28 was an effort to obtain substantially the sameresult, i.e., instead of a 1-year contract with a wage reopener in June, a 7-monthcontract ending in June, plus an understanding that when negotiations did againrecur they would be limited to monetary issues.Resuming the narrative of events, we now come to Rutherford's testimony thatin February 1960, after the January 28 conversation with Beauchene, he returnedto his office in St..,Louis and prepared 12 copies of a contract on the customary form.The contract was the same as the contract that had been executed on January 28,1960, with the June 30, 1960, expiration date, except that the new contract left thewage rates blank and had the term of July 1, 1960, to June 30, 1961. Rutherfordtestified that he filed in his office the contract thus prepared "to be used any time wereached an agreement on wages "He did not at any time tell Beauchene or anycompany representative what he had done nor did he send a copy of the contract toBeauchene or the Company.As we shall see, the written contract was first madeknown to and presented to the Company in January 1961.Regarding the aforementioned actions of Rutherford with respect to the newcontract, he testified that he prepared the contract because he and Beauchene hadagreed on January 28, 1960, "that there would be no further negotiations other thanfor wages or a shift of the wages into maybe some other monetary or economicissue" and it was customary for Rutherford to draw up the contract document.Without at this time expressing my view as to the validity of -Rutherford's posi-tion or the legal implications thereof, I credit his testimony that he did preparethe contract in February 1960 and filed it in his office. I also find that Rutherfordbelieved that he and Beauchene had an understanding that they would limit theirnegotiations for the contract to follow the June 30, 1960, contract to monetaryissues.Whether or not Rutherford believed that he and the Company had a con-tract in January and February 1960, except as to the monetary issues, for the periodJuly 1, 1960, to June 30, 1961, and whether or not such was the fact, I shall deferfor consideration in my "conclusions."the Company had received a contract termination notice from the Union in theusual form.The witness stated that he assumed the parties would thereafter ne-gotiate a new contract since the old contract was expiring.Rutherford stated that on May 26, 1960, at the local union meeting he told themembership that negotiations would soon begin and he asked for proposals on wagessince it had been agreed with the Company that nothing else would be negotiated.On May 27, Rutherford met with Beauchene and proposed "20 and 5," a 20-centan hour wage increase, plus a 5-cent improvement in the health and welfare fund .9-Beauehene told Rutherford that the figures proposed were "a little preposterous."Rutherford replied that they were negotiating and all they had to talk about wasmoney and they would settle for what the Company thought the traffic would bear.ioThe next meeting was on June 23, 1960. It was attended by Beauchene and a groupof company representatives and by Rutherford with a team of local union officers, thelocal union's business agent, Lee, and the chief shop steward.The Union presentedits prior mentioned "20 and 5" proposal and the Company said its financial positionwas the-same but that there would be a directors' meeting soon and after going overthe latest financial reports the Company might then be able to determine its positionon a wage increase.The Union asked if the Company would allow an accountant toinspect its books and give a report to the Union.The Company was unwilling toagree to this proposal.8 Although Rutherford had testified to much the same effect on direct examination I wasmoreimpressed by what he said under cross-examination and I believe this latter testi-mony to have been more precise and accurate as to what Beauchene said9Apparently some local union representatives were present on May 27, -since Rutherfordtestified that "We presented" to management the aforesaid proposal10 The testimony regarding this and succeeding meetings is Rutherford's.Beauchene'sversion will be considered hereinafter. ALTER MANUFACTURING CO;, INC., ETC.621On July 8,1960, the parties again met and the Company agreed to a proposal thatan accountant go over its books and furnish a report to the Union.The accountantwho performed work for the Union was selected.The accountant performed histask and subsequently gave a report to the Union.The next meeting was September22, 1960.Beauchene was the sole companyrepresentative.Rutherford testified that the reason why there were no meetingsbetween July 8 and September 22 was that he understood from the local union offi-cials that Beauchene was on vacation in Europe.At the September 22 meeting theUnion said it did not understand some aspects of the accountant's report.Beauchenegave an explanation of the matters thus referred to.The parties discussed wages andthe health and welfare fund. Beauchene said that he expected the directors to meeton October 4 and perhaps after that he could offer something to the Union.The parties met on November 16, 1960. Present were Beauchene, Rutherford,and Lee, the business agent of the local union. Beauchene said that the directors hadnot yet met and at this time he could not offer the Union anyincroases.Beaucheneproposed that the parties enter into a contract at the end of November to be effectiveDecember 1, 1960,to November 30, 1961,the terms to be the same as those thenprevailing.Rutherford said the Union had gone so long without an increase it wasunwilling to go along with such a proposal and "we would rather just go on and workwith the agreement we already had until we could reach an agreement on wages."Rutherford at this meeting had proposed a 5-cent wage increase and a 2-cent increasein the health and welfare fund but Beauchene's position was as described above.On December 21, 1960, Rutherford and Lee again met with Beauchene. They toldhim the employees' morale was deteriorating and they asked that the Company offersome monetary increase.ApparentlyBeauchene's position remained the same.Beauchene's testimony regarding meetings with the Union during the June-December 1960 period was much less specific than that of Rutherford and for themost part he did not controvert Rutherford as to particular meetings and the occur-rences therein. I credit Rutherford's testimony, aforedescribed, except in the follow-ing respects.Beauchene credibly testified that on December 19, 1960, he and hisfamily went to Muskogee, Michigan, on vacation and did not return to Summervilleuntil January 3, 1961. I find that Rutherford did not meet with Beauchene onDecember 21. I also find that the November 16 meeting was one where Rutherfordand Lee came to Beauchene's office without an appointment and that it was a briefconversation.It is quite possible that the discussion described by Rutherford asoccurring on November 16 was on a different date in that same month. Beauchenedid not deny the contents of the discussion which Rutherford placed as occurring onNovember 16. I further find that Beauchene was not in Europe in 1960, and thatbetween July 8 and September 22, 1960, the Union made no effort to communicatewith him.In addition to his delineation of what occurred at various meetings between Juneand December 1960, which manifests that the discussions were confined to monetaryissues,Rutherford stated specifically at the hearing that the only subjects discussedwere monetary matters.Beauchene testified, in reply to a question whether themeetings in June, July, and September were confined to monetary matters, that:When we met during the summer of 1960, the thing that was discussed openlyand completely was nothing more than the financial condition of the Companyand its inability to grant increases of any kind at that time.The whole conversa-tionwas restricted to the discussionof thefinancial statement and that waseverything that was involved.At later points in his testimony Beauchene said they discussed hospitalization pay-ments and paid holidays.He said that in June 1960 he, Beauchene,knew that theCompany wanted some extensive changes in the contract and that in June and July1960 he told Rutherford there would be some changes in the contract.When askedfor more specificity the witness said he could not give dates but believed it occurredin the summer of 1960, when this contract was up for negotiation"and that the pur-pose of the meeting was "to sit and discuss the new contract."Beauchene did notstate what was the response,if any,of Rutherford to the former's statement that theCompany wanted changes in the contract.Beauchene said that at various timesduring the summer of 1960,the Union orally proposed:(1) If he would sign a con-tract they would try to have the same contract they had before; (2) they would signa contract if the Company gave more hospitalization and extra holiday; and (3) ifthe Company gave 2 cents an hour and would pay for hospitalization the Unionwould sign a contract and that the Union was talking in "general negotiating termsthat are usually used in trying to negotiate a contract."Elsewhere in his testimonyBeauchene stated that he discussed seniority"in the various plants" with Rutherford 622DECISIONSOF NATIONALLABOR RELATIONS BOARDand Lee "many, manytimes," and grievancesprocedure, hospitalization,and "I havealways complained about the International being a part to these contracts . . . andI have always screamed my head off about [the checkoff]."In connection with the last-mentioned portion of testimony, described in the lastsentence of the preceding paragraph, the witness was asked ". . . was thediscussionbetween the two parties directed to a prospective contract that would succeed theJune 1960 contract."He answered, "I felt that we were in there talking terms of anew contract, like we always were."As indicated above I credit Rutherford that the discussions between Beaucheneand the Union in the June-December 1960 period were confined to the subject ofmonetary issues, such as wages, increased contributions to health and welfare, paidholidays, and related items that were translatable in monetary terms as cents per-hour.1find the foregoing finding confirmed by Beauchene's testimony that theconversations were wholly on the topic of the Company's financial condition and itsability or inabilit*to give monetary increases as requested by the Union.WhenBeauchene testified at other points that he had discussed seniority in the variouscompany plants with Rutherford on many occasions and had talked about grievancesand other matters, I believe he was referring to conversations over the years ratherthan to specific contract discussions in the June-December 1960 period. I reach this.conclusion although there are portions of Beauchene's testimony that appear to seekto convey a different impression.In connection with the latter part of the aforementioned period of negotiationsthere is some correspondence that merits attention.On December 1, 1960, Beau-chene wrote to Rutherford that "it will be necessary on future negotiation meetings toletme know at least a week or 10 days in advance so that the persons appointed bymanagement, with authority to negotiate, will be present."This letter explainedthat Beauchene had been assigned additional or other duties "so the Company officialshave decided that negotiations in all areas be conducted by the personnel depart-ment." In reply, Rutherford proposed a meeting on December 20, "to resume nego-tiations on monetaryissues."The December 13 reply of Beauchene proposed a meet-ing early in January instead of around the Christmas holidays.No comment wasmade by Beauchene as to the scope of negotiations.There was also a grievance filedon December 13, involving an individual employee's seniority.By letter of Decem-ber 16, Beauchene discussed this grievance, stating that the seniorityissue"would becovered in Section 17-A of our current labor agreement..Because of the clearand concise spelling out of the contract as regards this situation, the Company has noalternative but to deny the request...Rutherford'sDecember 17 letter toBeauchene proposed a meeting on January 10, 1961, "to consummate an agreementon wages to complete a full agreement between the parties."On the same date,December 17, the president of the local union, Crosby, wrote to Beauchene pro-posingJanuary 10, 1961, for ameeting "toresume negotiations on monetaryissues."At this juncture for the first time, as far as the record shows, Attorney Bowdenentered the negotiation picture of the Summerville plant.iiBy letter of Decem-ber 23, 1960, Bowden advised Crosby that the date of January 10 was satisfactory.The letter stated:At that time we would like for you to have your full proposal so that we maystudy same.We do not agree with your statement that the negotiations are tobe conducted only on monetary items. It is our position that the contract isopen in all respects and we intend to present to you a complete proposal afterreceiving your proposal on January 10 if there be any matters with which wedo not agree.On January 10, 1961, Rutherford and a union committee met with Beauchene,Bowden, and other company representatives.Bowden asked Rutherford if he hadbrought any document or proof of agreement.The latter produced the copies ofthe contract that he had prepared in February 1960, wherein the wage rates wereblank and the term of the contract was from July 1, 1960, to June 30, 1961. Aspreviously noted, the Union had not presented these documents to Respondent priorto this time.After conferring with his people, Bowden said that he considered thecontract thus presented to be a proposal.Rutherford said it was not a proposal.He narrated the history of the document.Rutherford testified, "Of course, they de-nied all this."Bowden proposed a subsequent meeting at which the Company would'present its proposal.The parties then discussed the grievance of the individual em-ployee Veronee referred to above."Attorney Daniel Coffman, Jr, of the firm of Hamilton & Bowden, who represented'Respondent in the instant case, stated that the firm had been retained by Respondent in,July 1960. ALTEX MANUFACTURING CO., INC., ETC.623During the period between January 10, 1961, and the next meeting on February28, the Union requested arbitration of Veronee's grievance.iaOn January 26 Bow-den, in a letter, reiterated the Company's position.He also stated that the old con-tract had expired June 30, 1960,and since they were operating without an agreementthe Company did not feel obligated to and declined to arbitrate.On February 15, 1961, Rutherford discussed with Beauchene the seniority of anemployee named Walter.RutheFrford explained that the Union had followed thesteps of the grievance procedure of the contract and that the matter was nowproperly raised with Beauchene.Rutherford said he was trying to abide by the agree-ment.Beauchene said he was also.Rutherford said the employees would walkout if the Walter matter was not settled.Beauchene replied that he was going toabide by the agreement and the Union was too and if they walked out it would be inviolation of the no-strike clause.When the parties met on February 28, 1961,13 there were present a Federal anda State conciliator.The Company presented a document entitled, "Altex CorporationProposal for Amendments to Union Proposal of January 10, 1961." The companyproposals applied to 16 sections of the expired contract and were of a substantialnature.After studying the company proposal the Union reiterated its positionthat all matters except monetary issues had previously been agreed upon and hadbeen committed to writing and nothing was to be gained by negotiating on the com-pany proposals.Rutherford said in effect that the Company was being unfair andwas not acting in good faith.He characterized Bowden, with whom he had hadother dealings,as an antilabor lawyer.After a recess the Union made a proposalon paid holidays which it considered equivalent to 3 cents an hour and also aproposal relating to the health and welfare fund.The Company said it would con-sider the matter and the meeting adjourned.March 1, 1961,the parties again met.The company said its financial position wassuch that it could not go along with the union proposed increases.Itwas also statedby the Company that it wished to know the union position on the company pro-posals which the Company considered related to economic costsRutherford saidthat with perhaps the exception of seniority the company proposals did not involveeconomic cost and he went into some details thereof.No agreement was reachedThereafter no similarly constituted sessions were held between the parties althoughRutherford and Lee spoke with Beauchene on several occasions about trying tosecure a wage increase.On May 11, 1961, Attorney Bowden wrote to Rutherford stating that the Com-pany stood ready to bargain on wages, hours,and working conditions.It reiteratedthe company position that the contract was open and that the Company would notrestrict itself "to any set or specific items inasmuch as we have previously given to youour proposal on the matters and things upon which we desireto negotiate."C. Conclusionary findingsIn the preceding sections I have set forth the evidence in considerable detail andI shall not repeat it at length at this point. I find that on January 28, 1960, theparties reached agreement on and executed a contract that was to expire by itsterms on June 30, 1960. I also find that on January 28, 1960, the parties reached anoral understanding that in negotiations that occurred in the period surroundingthe expiration of the June 30, 1960, contract they would confine their negotiationsfor a new contract to monetary issues.Both parties were satisfied with the termsof the expired contract.The Company in fact had wanted the same contract fora year and had agreed reluctantly to the 7-month,June 30, 1960,expiration date.The Union also had been satisfied with terms of the expired contract and had con-fined its-original demands to monetary matters. Its preference for the short con-tract rather than a 1-year contract expiring in November 1960, with a June reopeneron wages, was based on a desire to have a June termination with negotiations oc-curring in June, which it regarded as a more favorable period than the end of theyear.It is my opinion that the January 28, 1960, understanding was an agreement withrespect to the scope of negotiations that would occur when the June 30,1960, con-tract expired.In another sense it was an agreement as to the terms of a futurecontract,i.e.,allprovisions of the contract that was to expire in June 1960 wereagreed upon as the terms of a new contract with the exception of monetary matters>aBoth the expired June 30, 1960,contract and the disputed July 1, 1960,to June 30,1961,contract provided for arbitration1$The Union filed its charge of unfair labor practices on February 27, 1961.J 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the durationof the new contract.Althoughl theagreement was reached in-formally, therelationship between Beaucheneand Rutherford was such that I seeno warrant to discount the understandingthus reached.With respectto the foregoing oral understanding or agreement I do not believe thatthe parol evidencerule is involved as Respondent suggests in itsbrief.14The partieswere not altering or changingthe terms of the written contract.That instrumentoperatedas written and was effectiveby itstermsfrom December 1, 1959, to June 30,1960,expiringon the latterdate.Presumably the parties could have commencednegotiationsand discussedprovisionsof a successor contract at any time prior toJune 30, 1960.They couldhave agreedin April 1960 or in May or July that thenext contract would containthe same provisions as the old contract with the ex-ception of wages.Instead, aswe haveseen, theyreached theiragreement or under-standing in January 1960.Although Rutherford prepared a written contract in February 1960 in accord-ance with the aforedescribedunderstandingof the parties he did not inform theCompany of the factor presenta copy thereof to the Company until approximately1 year later, January 10, 1961.Even at the latter date the documentwas presentedonly after the Company had challenged the Union's positionthat their negotiationswere to be limited to monetary matters.At notimehad the Union presented thecontract document to the Company for signature.There is therefore no issue ofthe Respondent refusingto sign a contractembodying terms that had been agreedupon, albeit therestill beingthe unresolved matter of monetaryissues.15I am also of the opinion that, although Rutherford had inserted the term ofJuly 1, 1960, to June 30, 1961, in the contract that he had drawn up, there hadbeen no agreement reached on this point. If the document had been presented tothe Company for signature the latter could have legitimately raised the term of thecontractas an issue.16The Company might have proposed an 18-month contractin order tosecurea November 30 termination date since the record shows that itregardedJune as anunfavorable period forbargainingfrom its own standpoint.Perhaps another 6-month contract might have been proposed.In my judgment neither Beauchene nor Rutherford considered that they had acontract for the period subsequent to June 30, 1960.They had an understandingregarding the majority of the provisions that the new contract was to contain.Theyhad never operated in the past under an oral contract.Even in years when thecontract changes were minimal they had always operated pursuant to a separatenew written contract.When there was a hiatus between the expiration of a contractand the execution of a new contract the parties simply continued to operate pursuantto the terms of the expired contract and thereafter made the terms of the newcontract retroactive to the prior expiration date.Rutherford gave no explanation at the hearing why he did not present the contract,that he had prepared, to the Company for signature.He stated that he filed thedocument in his office until an agreement on wages was reached. It is my beliefthat Rutherford did notwant,during the period covered by the record herein, asigned contract with wages undetermined.After having entered into the prior con-tract with no wage increase, I do not believe that he wished to be in the positionof having secured another signed contract with the Company that provided noincreases, albeit having the rightto continueto bargain for wages during the termof such a contract.And, as stated previously, the parties in this case, in my opinion,had nointentionof operating underan oralcontract.They intended that theircontract be a written signed instrumentand untilsuch came into being they did notconsider that they had a contract.This is true of the Company and it is true ofthe Union.The latter throughout its entire period of dealing with the Companyhad used a carefully drawn written contract form and in addition to execution bythe parties, execution and approvalas toform by the International Union was pro-vided and secured. In 1960 when the parties had agreed to a 7-month contract withno changein wages andwith the basic contract unchanged Rutherford had exertedconsiderable effort and had been careful to secureBeauchene'ssignature to thewritten contract on January 28, 1960.This, too, when there was no doubt thatthe Companyas wellas the Union had beenand was continuingto operate underthe terms of the expired contract and when the execution of the written contractadded nothing to the practicalities of theexisting situation.14Hawaii Teamsters andAlliedWorkers Union,Local996,111 NLRB 1220, 1237.15HJ.Heinz Company v. NLRB.,311 U.S. 514;Mason d Hughes, Inc.,86 NLRB848, 849-850.10 Cf.Stylecraft Furniture Company,111 NLRB 930, 931.- ALTEX MANUFACTURING CO., INC., ETC.625In sum,from June 30,1960,on, I find on the facts of this case,that the parties didnot intend and did have in effect a contract between them.The fact that in thecourse of grievance matters Beauchene referred to the provisions of the contract orthe current contract is attributable to the customary practice of the parties to continueto operate under the terms of the expired contract until agreement was reached on anew contract.Itwas to the terms of the expired contract to which reference wasmade since it was under these terms that the parties were conducting themselves. Igave careful attention to Beauchene as, a witness and he did not impress me aslawyer-like in his choice of words or thought processes.'In conversations withRutherford I am confident that Beauchene's words aforementioned were meant asI have construed them.During the period following the notice of contract termination given by the Union,which was the period between May 1960 and December 1960, I find that the partieswere engaged in collective bargaining regarding the terms of a new contract to suc-ceed the June 30, 1960, expired contract. I am unpersuaded by Beauchene's testi-mony that during this period he was unaware of what the Union wanted in thecontract simply because he had not received a written proposal from the Union.The parties had previously reached an understanding that the negotiations would beconfined to monetary issues with the other provisions of the expired contract to beincorporated in the ultimate contract. I believe that the evidence shows that theydid confine their bargaining during the aforesaid period to monetary matters, i.e.,wages and items readily translated into monetary terms such as paid holidays, andwelfare fund contributions.As Beauchene testified:When we met during the summer of 1960, the thing that was discussed openlyand completely was nothing more than the financial condition of the Companyand its inability to grant increases of any kind at that time.The whole con-versation was restricted to the discussion of the financial statement and that waseverything that was involved.At another point Beauchene referred to discussions with the Union "in the summerof 1960, when this contract was up for negotiation" and that the purpose was "to sitand discuss the new contract."The witness also stated, "I felt that we were inthere talking terms of a new contract, like we always were."The terms that theparties were discussing were monetary terms and not the numerous sections of thecontract that the Company proposed for revision to the Union for the first time onFebruary 28, 1961.Beauchene testified that in June 1960 the board of directors and officers of Re-spondent had decided that all union contracts would be thoroughly scrutinized andrenegotiated at their expiration dates.He also stated that he was aware at thattime, June 1960, that the Company wanted some extensive changes made in thecontract.As a high company official and the chief negotiator for the Companyat the Summerville plants,i8 it is a reasonable inference that Beauchene was awareof the nature of the "extensive changes" desired by Respondent and Beauchene, infact, never sought to deny such fact at the hearing. I find that Beauchene in June1960 and thereafter knew the nature of the changes desired by the Company in thecontract 19In the light of the foregoing, it is my opinion that good-faith bargaining as con-templated by Section 8(a)(5) of the Act required that Beauchene reveal to theUnion during the summer of 1960 the nature of the specific changes desired by theCompany in the contract on which they were then negotiating. I find that he didnot do so. If the Union had been made aware at that time of the extensive changesthat were first made manifest subsequently on February 28, 1961, the issue over theJanuary 28, 1960, understanding on the scope of negotiations would have come toa head at that time.The Union would have made its contention regarding the afore-mentioned understanding and would have produced the contract document thatRutherford had prepared. Instead, the evidence shows that the first indication to"This observation is not intended as a reflection upon the witnessTo some it wouldbe regarded as complimentary18Although his firm was retained by Respondent in July 1960 Attorney Bowden d d notmanifest his role as negotiator and counsel\ on the Summerville scene until tl:e end of1960 and early 1961"With respect to the February 28, 1961, proposals submitted by Bowden, Beanchenetestified that he first saw them in typed form a few days before Bowden submitted themto the Union.However, Beauchene also stated that he had discussed the proposals verythoroughly with Bowden before that time although he did not say how long before.630849-62-vol 134-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union that the Company was taking the position that there was no understandingand thatnegotiationswere not to be confined to monetary matters occurred on Jan-uary 10, 1961. It was not until this latter date, therefore, that the Union producedthe contract document to support its position.Moreover,as late as sometime inNovember 1960, Beauchene, afteragainrefusing a wage increase, proposed a con-tract from December 1, 1960, to November 30, 1961, with no increase and with thecontract otherwise the same.This was certainly no indication to the Union thatthe Company wanted extensive changes in 16 sections of the basic contract.As I view the evidence, good-faith bargaining required that Beauchene acquainttheUnionas soonas possible about the company position on contract changes,including any possible conflict between Beauchene's January 1960 understandingwith Rutherford and the decision of the board of directors in June 1960.The factis,of course, that Beauchene's and the Respondent's position is that there never wasan understanding with Rutherford regarding the scope of negotiations and 'Beauchenedenied that there was such an understanding on January 10, 1961, when it first cameinto issue.Based on Respondent's aforesaid position,arguendo,there would beequal grounds for concluding that Respondent had not bargained in good faith. Ifthere had been no understanding in January 1960, the parties did in fact confine theirnegotiations in the summer of 1960 to monetary items.The injection of new andextensive proposals into the negotiations on February 28, 1961, for the first time, isindicative that the failure to raise these proposals during the preceding negotiationsconstituted a lack of good-faith bargaining during said period since Respondent wasaware of the nature of such proposals well prior to February 1961.I find that on January 10, 1961, Respondent in repudiating its agreement ofJanuary 28, 1960, regarding the scope of negotiations and regarding provisions ofthe new contract with the exception of wages, violated Section 8(a) (1) and (5) of theAct.I also find that on February 28, 1961, by injecting extensive new contractproposals into the negotiations for the first time, after the parties had been innegotiations sinceMay 1960 on monetaryissues,Respondent violated Section8(a)(1) and(5) of theAct2oIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent decribedin sectionI,above, havea close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act, it will be recommended that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.The nature of the instant case is such that I believe that I would be remiss if Iconfined myself to simply recommending that Respondent cease and desist fromrefusing to bargain and that it bargain, upon request, with the Union. I wish to statealso that I have neither the inclination, the right, nor the obligation to prescribefor the parties what contract, if any, they should consummate.21Remedial action such as the Act contemplates is action designed to place theparties in the position that would have prevailed but for the unfair labor practice.Using this standard, it is to be noted that the Union at no time presented a contractfor execution to the Company to cover the period after June 30, 1960. Since priorto the contract that expired on June 30, 1960, the Union had been endeavoring tosecuremonetary increases from the Company.The Union signed the December1959-June 1960 contract without an increase.Thereafter the Union for manymonths sought monetary increases for the next contract.The parties met and bar-gained about increases.Even after January 10 and February 28, 1961, when theCompany had taken its position regarding the scope of bargainable subjects, theUnion met with the Company and discussed monetary increases. The Union loweredits demands on the amount of increases and the Company considered the new pro-posals.After March 1, 1961, Rutherford continued to discuss the subject of mone-tary increases with Beauchene.But no agreement was reached by the parties onmonetary matters. If the Company had not engaged in the conduct thatI have foundto be illegal it would appear that the parties would still have been apart on monetary20J.W. Woodruff, Sr.,d/b/a Atlanta Broadcasting Company,90 NLRB 808, 819-8202 'North Carolina Furniture, Inc.,121 NLRB 41, 42. ALTEX MANUFACTURING CO., INC., ETC.627issues.As noted above, they continued monetary discussions after the Companyhad injected its own proposals for extensive contract revision.If, in February 1960, when Rutherford prepared the contract document or at anytime in the year following that date, the Union had presented the contract to theCompany for signature and the Company had signed, the contract provisions, exceptfor wages, would have been settled for the term of the contract. If the Companyhad agreed with Rutherford that the term of the contract was July 1, 1960, to June 30,1961, the provisions of the contract, excluding wages, would have been in effect untilJune 30, 1961.Although the foregoing did not take place it is a reconstruction ofevents that would have been more favorable to the Union than what occurred or atleast the legal position of the Union would have been that they had in fact an executedcontract that preserved all nonmonetary provisions of the contract until June 1961.But even under this favorable reconstruction I do not believe that it could be con-vincingly asserted that the contract, after June 1961, could not be extensively orminimally renegotiated on proposals of either or both parties.Consequently, it ismy opinion that the oral understanding reached by Rutherford and Beauchene inJanuary 1960 that they would confine their negotiations for a new contract to mone-tary matters was not an understanding in the nature of a perpetuity. The written con-tract which Rutherford prepared and which he contended reflected the oral under-standing was not in fact a perpetuity and hadas itsoptimum duration the date ofJune 30, 1961.22 I have found on the evidence of the record in this case that Respond-ent violated Section 8^(a)(5). I have elsewhere stated the basis of this conclusion.Compliance, if any is undertaken, with my recommendation that the Respondentbargain with the Union, upon request, will be a matter of compliance under thefacts and circumstances then prevailing.Upon the basis of the foregoing findings of fact and conclusionary findings, I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of the Act and Respond-ent's operations came within the jurisdictional standards of the Board.2.The Union is a labor organization within the meaning of the Act.At all timesmaterial herein the Union has been the exclusive representative for the purposes ofcollective bargaining of all production and maintenance employees employed byRespondent at its Summerville, South Carolina, plant, excluding office clericalemployees, draftsmen, engineering employees, guards, watchmen, and supervisorsas defined in the Act, and the aforesaid unit of employees constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.3.By, on January 10 and on February 28, 1961, repudiating an understandingwith the Union that the terms of the prior contract would remain unchanged inthe new contract to be negotiated and that negotiations would be confined to mone-tary matters, and by injecting new and extensive proposals for contract revision intonegotiations with the Union for the first time on February 28, 1961, after approxi-mately 6 months of bargaining confined to monetary matters, Respondent hasrefused to bargain within the meaning of the Act, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact, conclusionary findings, and con-clusions of law, and upon the entire record in the case, it is recommended thatthe Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Shopmen's Local Union No. 780 ofthe International Association of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, as the exclusive representative of Respondent's production and main-tenance employees at its Summerville, South Carolina, plant.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights of self-organization, to form labor organ-izations, to join or assist Shopmen's Local Union No. 780 of the InternationalAssociation of Bridge, Structural and Ornamental Iron Workers, AFL-CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collective211 find it unnecessary to decide in this report what the parties may propose in theirbargaining, or when, or otherwise than that the Respondent bargain In good faith.. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining or other mutual aid or protection, or refrain from any and all suchactivities, except to the extent that such right may be affected by a lawful agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with Shopmen's Local Union No. 780 ofthe International Association of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, as the exclusive representative of Respondent's production and main-tenance employees at its Summerville South Carolina, plant, with respect to ratesof pay, wages, hours of employment, and other conditions of employment, and, ifan understanding is reached, embody such understanding in a signed agreement.(b) Post at its plant at Summerville, South Carolina, copies of the notice at-tached hereto marked "Appendix."Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, shall, after being duly signed by anauthorized representative of Respondent, be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eleventh Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps the Re-spondent has taken to comply herewith.It is further recommended thatunlesswithin 20 days from the date of receiptof this Intermediate Report the Respondent notifies the said Regional Director inwriting that it will comply with the foregoing recommendations, the Board issuean order requiring the Respondent to take the aforesaid action.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelationsBoardand in order to effectuate the policies of the National Labor Re-lationsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Shopmen's Local UnionNo. 780, of the International Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, as the exclusive representative of all our employeesin the appropriate bargaining unit described below with respect to rates ofpay, hours of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signed agreement.The bargainingunit is:All production and maintenance employees employed at our Summerville,South Carolina, plant, excluding office clerical employees, draftsmen, en-gineeringemployees, guards, watchmen and supervisors as defined in theAct.WE WILL NOT refuse to bargain or in any like or related manner interferewith, restrain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Shopmen's LocalUnion No. 780, of the International Association of Bridge, Structural andOrnamental. IronWorkers, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, or to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,exceptto the extent that such right may be effected by an agreementrequiring mem-bership in a labor organization as a condition of employment, as authorizedin Section8(a)(3) of the Act.ALTER MANUFACTURING CO., INC., ARTEX CORP., & METAL MASTERS,INC., DIVISIONOF ARNOLD ALTER ALUMINUM CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not bealtered,defaced, or covered by any othermaterial.